Citation Nr: 9924877	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the back.  

2.  Entitlement to service connection for residuals of an 
injury to the right knee.  

3.  Entitlement to service connection for residuals of an 
injury to the abdomen.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This appeal arises from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for 
residuals of injuries to the back, right knee and abdomen.  
This case was previously before the Board of Veterans' 
Appeals (Board) in October 1995 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that provides a nexus between any injury in service and the 
osteoarthritic changes in the cervical spine identified more 
than 25 years after his release from service.

2.  The veteran has not submitted competent medical evidence 
that provides a nexus between any injury in service and the 
right knee disorder identified about 20 years after his 
release from service.

3.  The veteran has not presented competent medical evidence 
of current residuals of an injury to the abdomen.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of an injury to 
the back.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of an injury to 
the right knee.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of an injury to 
the abdomen.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has defined a well-grounded claim as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  If 
the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  Id.

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Factual Background.  The veteran was examined at the time of 
his entrance into service in July 1970.  Clinical evaluations 
of the abdomen, lower extremities and the spine and other 
musculoskeletal system were noted to be normal.  

Service medical records from November 1970 reveal that the 
veteran complained of severe pain in the lower right side and 
in the groin area.  He stated that he had strained himself 
while on "Reforger."  The veteran complained of pain for 
five days.  Physical examination revealed right tenderness.  
The abdomen was soft without rebound.  The impression noted 
by the examiner was rule out infection and kidney stones.  
Tests were ordered.  The veteran returned to the clinic for 
the test results.  The impression noted was muscle strain.  A 
December 1970 service medical record reveals that the veteran 
was placed on limited duty for leg pain.  No crawling, 
stooping, running, jumping or prolonged marching or standing 
for 14 days was ordered.  

The veteran was examined in preparation for separation from 
the service in December 1971.  The neck, lower extremities, 
abdomen, and spine and musculoskeletal system were found to 
be normal.  

Private medical records from December 1978 include X-rays of 
the cervical spine.  No fractures or subluxations were seen.  
The alignment was anatomical.  

Private medical records from December 1978 include a history 
of falling off a scaffold and injuring his neck.  The veteran 
had occasional pain in his neck and shoulders.  It was noted 
that the veteran had aching of the neck down both shoulders  
and arms.  It had been severe, off and on, for two years.  
Examination of the back revealed normal range of motion in 
the cervical spine.  There was some soreness in the 
extremities with range of motion.  The examiner's impression 
was that the veteran had tension cervical myalgia and 
headaches.  

August 1992 VA records reveal the veteran was complained of 
right knee pain.  An orthopedic consult was ordered.  Chronic 
medial joint line pain was noted.  The veteran had 
intermittent swelling and a mild feeling of giving way in the 
right knee.  

In October 1992 the veteran was seen in the VA orthopedic 
clinic.  A five year history of right knee pain was noted.  
It had worsened over the last six months.  The veteran gave a 
history of a beam falling across his knee in service in 1970.  
The diagnosis was right knee pain.  

January 1993 VA records included a diagnosis of possible 
history of meniscal tear and anterior cruciate ligament.  It 
was not symptomatic at that time.  

September 1993 VA records include a diagnosis of rule out 
torn right medial meniscus.  A magnetic resonance imaging was 
ordered (MRI).  An MRI revealed an active tear of the 
posterior horn of the medial meniscus and a partial tear of 
the anterior cruciate ligament.  

A VA examination of the joints was performed in February 
1996.  The veteran reported that he had been having right 
knee joint pain for about 18 years.  It started while he was 
in service in Germany.  He claimed that while he was in 
Germany a metal beam slipped and injured the knee, neck and 
the abdomen.  He was in the hospital in Germany and was given 
crutches.  It was noted that he had a sprain of the knee 
joint.  He was placed on light duty for three weeks.  He 
subsequently returned to the United States and was seen by an 
Army physician.  He was continued on crutches and light duty.  
He claimed that he continued to have some discomfort of the 
right knee joint about 3 to 4 times a year.  He denied any 
precipitating factor.  When it flared up it lasted for about 
a week to two weeks and improved with rest.  When it was not 
"flared up" he had no difficulty in walking, standing or 
getting around.  When it flared up he had difficulty in 
walking, standing or getting around.  The examiner diagnosed 
right knee joint arthralgia with episodic flare-ups, and a 
history of sprain.  

The veteran also claimed that he had been having neck pain 
for about 18 years since the injury in Germany.  He claimed 
that for the last two months it had been more or less 
continuously hurting with any movement of the neck.  It 
caused pain which radiated from the neck into both shoulder 
joints, like a sharp pain.  The diagnosis was neck pain, 
possible cervical spine disc problem, possible arthritis and 
possible myalgia.  

A VA examination of the stomach was performed in February 
1996.  The veteran claimed that he was thought to have 
sprained muscles to the abdomen about 18 years ago.  He 
sprained it when a metal beam fell and he tried to hold it.  
Subsequently, he had severe abdominal pain at that time and 
afterwards.  He was currently improved and had no recurrence 
of it.  After examining the him, the VA physician diagnosed a 
history of sprained muscles, improved with no recurrence.  

February 1996 VA X-rays of the lumbar spine revealed no acute 
bony injuries, minimal scoliosis with convexity to the left 
and minimal degenerative.  X-rays of the right knee were 
unremarkable.  

An upper gastrointestinal study was performed.  It revealed a 
small sliding hiatus hernia associated with mild 
gastrointestinal reflux, a small Zenker's diverticulum and 
moderate to severe nonspecific gastroduodenitis.  

In April 1996 the veteran submitted a Statement in Support of 
Claim.  He indicated that after the Reforger exercise was 
completed he was selected to remain behind and pack up, store 
and clean up materials used during the exercise at Schoefill 
Barracks.  On or about November 2, 1970, they were unloading 
a flatbed truck.  Several long I-beams weighing about 300 to 
400 pounds and 18 to 20 feet long were included.  There were 
six to eight men on the truck flatbed.  He was near the 
center of the I-beam on the ground.  When the beam was being 
transferred from the truck to the ground it slipped.  When it 
dropped he was pulled with it and ended up in a kneeling 
position.  The weight was on his right knee.  The beam ended 
up on the ground with his knee holding up one end.  Within a 
short time he began to feel pain in his stomach, upper back 
and especially in his knee.  He remembers riding in an Army 
jeep to a hospital or clinic.  He was given pain pills and 
crutches.  He was placed on bed rest.  In ten days they were 
flown back to Ft. Riley.  He resumed regular duty and began 
having some problems and discomfort again.  He went to the 
infirmary at Ft. Riley on November 20, 1970.  He was placed 
on light duty until the pain and swelling went down.  

The veteran submitted a statement from a fellow soldier who 
served with him at Schoefill Barracks.  It reads as follows:  
I was stationed at Schoefill Barracks in October and November 
1970 with (the veteran).  We were refurbishing equipment that 
had been used on Reforger II.  While there I remember seeing 
(the veteran) using crutches and being on light duty.  The 
statement was dated in July 1996.  

The veteran was afforded VA examinations in September 1998.  
The report of VA examination of the spine reflects that the 
veteran complained of chronic neck and knee pain.  He 
reported that he was in Germany around 1970.  While he was 
unloading metal beams from a semi-trailer, he caught a 
falling beam with his hands.  He felt a shock from the weight 
of the beam in his neck and his right knee.  He had a history 
of neck pain going back to the early seventies.  He also 
mentioned that after he returned to the United States from 
Germany his problems actually started a couple of year later 
around 1974.  This included pain in the right knee and pain 
in the lower neck area.  The pain in the neck is in the mid 
low neck area and radiates up to his occipital area and down 
to his shoulders.  This was precipitated by physical activity 
such as yard work.  Occasionally, he reported headaches and 
soreness, secondary to neck pain.  There were no real 
limitations in movement.  The right knee pain started with 
the accident in 1970.  He reported he put too much weight on 
his right knee when he caught the falling beam.  Presently, 
he complained of intermittent swelling and pain of the right 
knee over the years.  

Examination of the cervical spine revealed tenderness 
laterally at the lateral column of C2 and 3.  Spurling sign 
was positive with bending of the neck to the left or right.  
Head percussion also created uncomfortable pain in the neck.  
Range of motion was complete in the cervical spine.  The 
impression was as follows:  

Cervical neck pain:  even though examination 
was normal, I suspect that this problem is 
secondary to degenerative changes in the 
cervical spine, mostly likely spondylosis with 
impingement of the nerve roots. This is enough 
to cause significant pain in the cervical spine 
but not necessarily to change the neurological 
exam.  However, cervical spine x-ray of the 
neck would further help with this impression.

Examination of the right knee revealed crepitus with flexion 
and extension of the knee.  No joint laxity was noted.  There 
was no edema of the right knee joint.  No joint deformity was 
noted.  Tests for anterior cruciate ligament and lateral 
collateral ligament were all normal.  The VA examiner's 
impressions included the following:

Right knee pain:  it is quite possible that he 
may have injured his knee when he caught the 
falling beam.  His examination is consistent 
with degenerative joint disease with crepitus 
on range of motion.  In addition, he had an 
abnormal MRI of the right knee in 1993.  This 
was consistent with the effusion of the joint 
and tear of the posterior meniscus and anterior 
cruciate ligament.  This is consistent with 
partial damage to the right knee.  I have also 
requested a plain film of the right knee to 
look for any bony abnormalities.

A VA examination of the stomach and abdomen was also 
performed.  The veteran stated that while stationed in 
Germany in 1970, he was unloading a semi-trailer when a 
questionable trailer beam fell off the semi-trailer, and hit 
him in the stomach, knee and neck.  After he returned to the 
states he was seen at Fort Riley, Kansas.  He complained of 
the same knee pain and abdominal pain.  He stated that he was 
then discharged from service.  After discharge he developed a 
stinging sensation in his stomach.  He denied any diarrhea or 
melena.  The pain was not associated with food.  He did not 
have any nausea, vomiting, pyrosis, mid epigastric pain, or 
indigestion.  He only had a stinging sensation which was in 
the muscle area.  The abdominal pain was not associated with 
an intestinal problem, but was more a muscular problem.  The 
physician gave the following assessment:

Abdominal pain:  as indicated above, the 
veteran denies any intestinal problems or any 
problems related to organs of the abdomen.  He 
states basically his pain is centered more in 
the deep muscular system surrounding the 
abdomen.  He denies any signs or symptoms 
related to ulcers or reflux problems.  He is on 
multiple anti-inflammatory medications for his 
arthritis.  He denies any problems taking his 
medications.  

An addendum to the examination reports is as follows:

Barium enema study revealed hypertrophic 
cricopharyngeus.  Diverticulum of the cervical 
esophagus from the left lateral wall.  Positive 
gastroesophageal reflux up to the level of the 
carina.  The results of the cervical spine 
revealed osteoarthritic changes of the upper 
cervical spine.  Results of the L/S spine 
showed minimal osteoarthritic changes of the 
lumbosacral spine.  Thoracic spine x-ray 
revealed T1 level not well visualized on the P 
view.  The pedicle of the lower thoracic and 
upper lumbar spine are normal.  Normal thoracic 
curvature of the thoracic spine is present.  
Knee films showed no effusion present; 
basically a normal x-ray.


Analysis.  It was noted in the earlier remand that the 
veteran claimed that he was treated in Rhine Maine, Germany, 
after the incident in which he stated he injured his neck, 
knee and stomach.  No record of treatment for that injury was 
in the service medical records.  The Board remanded the 
veteran's claims to the RO in order that additional 
development of the record could be undertaken.  This included 
searching for additional service medical records.  After 
reviewing the claims folder the Board has determined that the 
RO made a reasonably exhaustive search for additional service 
medical records.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  In response to the remand the RO requested that the 
National Personnel Records Center (NPRC) undertake a search 
for any additional records in May 1996.  In February 1997 the 
NPRC requested additional information to conduct the search.  
The RO faxed a request to the NPRC in July 1997.  It included 
a request for morning reports, with the dates of treatment 
and the veteran's rate, rank and organization listed on the 
form.  The NPRC replied in August 1997 that no clinical 
records were located for Rhine Maine, Germany, or Ft. Riley.  
A second communication from the NPRC in September 1997 
indicated that the medical records had been sent to the RO in 
February 1997.  

When an appellant's service records are missing or 
incomplete, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 406 (1991); see also O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Service Connection for an Injury to the Back.  

The Court has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

In this case the veteran has indicated that his back injury 
occurred when a beam fell on him in service.  He has stated 
that the disability involves the upper back or neck.  The VA 
examiner in September 1998 noted that the veteran's pain in 
the cervical spine was related to degenerative changes in the 
cervical spine.  X-rays of the cervical spine revealed 
osteoarthritic changes of the upper cervical spine.  

Even thought the service medical records do not include any 
references to an injury to the upper back, the veteran's 
statements regarding a neck or upper back injury in service 
are presumed to be true for the purposes of determining if 
the veteran has submitted a well grounded claim. See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well grounded claim requires a nexus between the injury in 
service and the currently diagnosed osteoarthritic changes of 
the cervical spine.  The veteran has not submitted any 
competent medical evidence which indicates that his cervical 
spine disorder is related to the claimed injury in service.  

A lay person is competent to provide evidence of the 
manifestations of a disability that would be perceptible to a 
lay person.  Falzone v. Brown, 8 Vet. App. 393, 403 (1997) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  
However, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Libertine v. Brown, 9 Vet. App. 521 (1996), the 
Court held that an appellant's own statements did not provide 
the requisite medical evidence demonstrating a causal 
relationship between the claimed disability and service.  See 
also Turpen v. Gober, 10 Vet. App. 536, 539 (1997).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  

The veteran told the examiner in February 1996 that he had 
been having neck pain since the injury in Germany.  The 
veteran's statements are sufficient to establish continuity 
of symptomatology since service.  Nevertheless, despite a 
showing of current disability and continuity of 
symptomatology, inasmuch as osteoarthritic changes of the 
cervical spine is a condition which requires medical 
expertise to establish its existence, medical expertise is 
also required to relate such a condition to the injury in 
service.  In the absence of competent medical evidence which 
tends to link the currently diagnosed osteoarthritis of the 
cervical spine to the in-service injury or any showing of 
continuity of symptoms after service, the claim of entitle-
ment to service connection for the cervical spine disorder is 
not well grounded.


Service Connection for Residuals of an Injury to the Right 
Knee

The service medical records document the fact that the 
veteran had leg pain which caused sufficient disability that 
he was placed on light duty in December 1970.  A service 
associate remembers that the veteran had to use crutches in 
service and was placed on light duty.  The VA examiner in 
September 1998 stated that it was quite possible that the 
veteran may have injured his knee during service.  Thus, it 
is established that the veteran sustained an injury to his 
right knee during service in late 1970.

However, no disability of the right knee was noted on service 
separation examination in December 1971.  There is no record 
that the veteran thereafter sought treatment for right knee 
pain until August 1992.  At that time, the veteran reported a 
five year history of right knee pain.  An MRI in 1993 
revealed a current right knee disorder.

The veteran has subsequently provided evidence of continuity 
of symptomatology since his service separation.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Nevertheless, despite the 
showing of in-service right knee injury and current right 
knee disability, since the right knee disability identified 
on MRI in 1993 requires medical expertise to establish its 
existence, medical expertise is required to link this 
disability to the in-service injury or the continuity of 
symptomatology.  No such evidence is of record.  In the 
absence of competent medical evidence which tends to link the 
right knee disorder identified on MRI in 1993 to the in-
service injury or any showing of continuity of symptoms after 
service, the claim of entitlement to service connection for 
the right knee disorder is not well grounded.


Service Connection for Residuals of an Injury to the Abdomen

The Court has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this 
case the veteran has not presented medical evidence of any 
current residuals of an injury to the stomach.  

The service medical records include references to severe pain 
in the lower right side and groin in November 1970.  A muscle 
strain was noted.  There were no further references to right 
sided pain.  The service separation examination in December 
1971 did not find any abnormalities of the abdomen.  

The veteran has not presented any records of treatment for 
abdominal pain.  On two separate occasions the veteran was 
explained by the VA and no diagnosis of any residuals of an 
abdominal injury was noted on either occasion.  

The veteran has reported that he had a stinging sensation in 
the area of his abdomen which he stated was muscular in 
origin.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the absence of medical evidence of any current residuals 
of an injury to the abdomen, the claim is not well grounded.

Other Considerations.  As noted above, where a claim is not 
well grounded, the claimant cannot invoke VA's duty to assist 
in the development of the claim.  As the Court stated in 
Winters v. West, 12 Vet. App. 203, 206 (1999), "absent a 
well-grounded claim, the adjudication process must come to a 
screeching halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing his claim without paying sufficient 
heed to the determination as to whether the claim brought met 
the statutory requirements to be well grounded.  Inasmuch as 
the veteran's claims are not well grounded, the Board has no 
authority to order additional development.  The veteran may 
of course attempt to reopen his claims at any time by the 
submission of a medical opinion which tends to link a current 
back disorder, right knee disorder , or abdominal disorder to 
the in-service injury or to any post-service continuity of 
symptomatology.


ORDER

Service connection for residuals of an injury to the back is 
denied.  

Service connection for residuals of an injury to the right 
knee is denied.

Service connection for residuals of an injury to the abdomen 
is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

